DORAN, J.
The decisive question involved in this appeal is, whether the court abused its discretion in refusing plaintiff’s motion to strike out certain portions of the complaint.  It is well settled that this question is one which addresses itself to the sound discretion of the trial court. There is nothing in the record which reveals that such discretion was abused. The complaint, with or without the portion sought to be stricken, would not state a cause of action. There was also no error under the circumstances in the granting of a nonsuit.
Judgment is affirmed.  The notice of appeal, in addi-. tion to the appeal from the judgment, contains the following: “and from all orders and rulings made by the court in reference thereto”. The portion of the notice just quoted is superfluous and, whatever it means, the appeals from such “orders and rulings” are dismissed.
Houser, P. J., and York, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 19, 1936.